                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


UNITED STATES                                         3: 18-CR-00095-SRU

v.

YEHUDI MANZANO                                        August 14, 2019


           REVISED MOTION FOR PERMISSION TO TRAVEL OUT OF STATE

         The defendant, Yehudi Manzano, through his und,ersigned attorney, hereby

requests permission to travel to Maine for a family weekend getaway to celebrate his

youngest son's 9 th birthday from Friday August 16 to Monday August 19, 2019. He will

be traveling to Waves Oceanfront Resort at 87 West Grand Avenue, Old Orchard

Beach, Maine 04064. Included is a statement of account showing a previous balance of

$0.00.




                                                      BY: lsI NORMAN A. PATTIS lsI
                                                      PATTIS & SMITH, LLC
                                                      Fed. Bar. No. ct13120
                                                      383 Orange Street
                                                      First Floor
                                                      New Haven, CT 06511
                                                      T: 203-393-3017
                                                      F: 203-393-9745
                                                      Npattis@pattisandsmith.com
                                                                                                   Statement of Account




 fill""""".
6265 Gunbarrel Ave., Suite B, Boulder, CO 80301
(877) 666-4349
                                                                                             Invoice Date:
                                                                                                Invoice #;
                                                                                          Payment Terms:
                                                                                         Account Number:
                                                                                            Invoice Type;
                                                                                                             07/31/2019
                                                                                                             INV01468292
                                                                                                             Due Upon Receipt
                                                                                                             1970201-1248731
                                                                                                             SeLf Pay




                                                                                    Change of Address?
Yehudi Manzano
15 Goodwin Court
Thomaston, Connecticut 06787



                                                                                                             Amount Paid:




PLease DETACH the portion above and return it with your payment in the enclosed enveLope.


Payments made on this account are deducted from the Previous BaLance and are not Listed individuaLly.

Current Month Activity
 Subscription                                                          Service
                                  Program Charges                                       Days       Rate               TOTAL
      ID                                                               Period
 Manzano-US
                                                                     07/01/2019
  Pt-CT-New       LOeB Daily rate - Option B
                                                                          -        31            $3.95               $122.45
    Haven-
                                                                     07/31/2019
   SP.7122


INVOICE TOTALS

 BI Does NOT Accept PersonaL Checks. PLease make Cash ier's Check or Money
Order PayabLe to BI Inc. PLease write your account number on your payment to
ensure it is applied correctly.                                                                Previous Balance                   $0.00

NEW Online Credit Card Process                                                                    Invoice Total:                $122.45
To pay your biLL by credit card, please go to ClientPay.BI.com
Visa, Mastercard and Discover accepted. This invoice is required for the initiaL                  Balance Due:                    $0.00
online set up.
CERTIFICATION

             This is to certify that on August 14, 2019 a copy of the foregoing was filed
electronically. Notice of this filing will be sent, via e-mail, to all parties by operation of
the Court's electronic filing system, and the undersigned did cause to be sent, via First
Class U.S. mail, postage prepaid, a copy of the foregoing to all counsel and pro se
parties that do not have access to the Court's electronic filing system and to whom the
court directs the undersigned to send a hard copy via mail. Parties may access this
filing through the Court's system.

                                                    /s/ NORMAN A PATTIS /s/
